The motion is denied, and the ruling of the referee upheld. The percentage of silica in defendant’s products is not material. The amount used, in any given period *748of time, is material as bearing upon the extent to which it was held or suspended in the air which plaintiff breathed. This would be true as to any deleterious powder or dust used; also the size of the room in which silica or dust or powder was used, and the ventilation provided; and like subjects are within the limits of the order of this court. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ. [See 254 App. Div. 627; Id. 786. See, also, 254 id. 601; Id. 785.]